The undersigned respectfully dissents in part from the Opinion and Award awarding plaintiff temporary total disability benefits following his release from incarceration on November 4, 2002. No evidence has been presented that plaintiff was disabled following his release from incarceration, and plaintiff did not seek any further medical treatment for his injury. Consequently, plaintiff should not be entitled to further temporary total disability compensation.
This the ___ day of July 2004.
                                  S/____________ BUCK LATTIMORE CHAIRMAN